Reynolds, J.
Appeal from an order of the Supreme Court, Broome County, confirming a report of Commissioners of Appraisal as to the damages due respondents for the taking of their property as part of an. urban renewal project in the City of Binghamton. There is ample evidence in the record to support the award rendered by the Commissioners, and considering the limited and strictly circumscribed power of this court to review such (e.g., Matter of Hide [Fletcher-City of New YorTc\, 2 N Y 2d 168; City of Binghamton v. Koffman, 28 A D 2d 1071, 1072; County of Warren v. Martin, 26 A D 2d 732) it should not he disturbed. The evidence fairly establishes that the highest and best use is that “ of a property offered for sale for development to mercantile or office purposes through remodeling and renovation ” (cf. Matter of County of Westchester v. P. & M. Materials Corp., 20 A D 2d 431, 436). We cannot accept appellant’s position that such use is based on mere speculation because the cost of renovation and repairs was not testified to. There is evidence, particularly in the form of what other buyers had paid for comparable properties, which renders it reasonably probable that the instant property would be purchased for renovations for commercial use, thus eliminating the necessity of testimony as to the cost of renovating the building. Similarly, we accept the Commissioner’s valuation of the property (City of Binghamton v. Kramer, 26 A D 2d 726) and finding no merit in any additional contentions raised by the appellant, affirm the order. Order affirmed, with costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.